Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
 

Claim Interpretation
The claims use the phrase A “and/or” B which requires a disclosure to fully show and describe the three versions used in the statement, A alone, B alone, and A and B combined together. In addition a reference is only required to disclose one of the versions. See MPEP 2173.05(h) and MPEP 2143.03

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 1,993,477 to Gourley. Gourley teaches a piece goods box. The piece goods box is composed at least one piece goods chamber (A) with a holder for receiving at least one piece goods item (15). The holder is u-shaped with a transverse web (14) and two external legs (13) that are lateral, holding regions. The holder is displaceable along a rail system in a horizontal direction as best seen in figure 1. The lateral holding regions (24,25) have a inclined top section as best seen in figure 1 and 2. The lower portion of the holding regions includes a horizontal flange that is considered to be the support structure that supports the piece goods item above. A free space is provided between the holding regions that is accessible in the horizontal and vertical direction. The free space provides space for the good items. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,802,991 to Brown in view of US Patent 1,993,477 to Gourley. Brown teaches a piece good box. The piece goods box is composed at least one piece goods chamber (92) with a . 
Brown does not expressly supports on the legs that support one piece good item. Gourley teaches a piece goods box. The piece goods box is composed at least one piece goods chamber (A) with a holder for receiving at least one piece goods item (15). The holder is u-shaped with a transverse web (14) and two external legs (13) that are lateral, holding regions. The holder is displaceable along a rail system in a horizontal direction as best seen in figure 1. The lateral holding regions (24,25) have a inclined top section as best seen in figure 1 and 2. The lower portion of the holding regions includes a horizontal flange that is considered to be the support structure that supports the piece goods item above. A free space is provided between the holding regions that is accessible in the horizontal and vertical direction. The free space provides space for the good items. At the time the invention was filled it would have been obvious for a person of ordinary skill in the art to modify the piece goods box of Brown by adding supports (horizontal flanges) to the external legs to help hold the container/goods item as taught by Gourley to allow the container to be more supported and easier to install. 

Brown and Gourley discloses every element as claimed and discussed above except inclined side of the holder. The examiner took OFFCIAL NOTICE in the office action mailed 7/24/2020 that it is well known in the art of drawers and holders to have incline either as tapered sides or chamfered edges for aesthetics and to reduce sharp corners. US Patent 3,200,983 to Walter, US Patent 3,582,174 to Riley, US Patent 3,890,024 to Noneman, US Patent 4,174,034 to Hoo, and US Patent 3,462,208 to Black are provided solely as direct evidence to support the well-known in the art statement.  At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the drawer/holder by adding chamfered edges to the side wall as is known in the art for aesthetics and reduce sharp corners/edges. 

Response to Arguments
Applicant’s arguments filed 5/24/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY M AYRES/             Examiner, Art Unit 3637